Citation Nr: 0902145	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from April 1964 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Robinette v. Brown, 8 Vet. App. 76 (1995).  
After a thorough review of the evidence, the Board finds that 
additional development is needed prior to further disposition 
of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16.  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a); 4.19.  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the veteran is service-connected for diabetes mellitus, 
evaluated as 20 percent disabling; right upper extremity 
peripheral neuropathy associated with diabetes mellitus, 
evaluated as 20 percent disabling; left upper extremity 
peripheral neuropathy associated with diabetes mellitus, 
evaluated as 20 percent disabling; right carpal tunnel 
syndrome associated with diabetes mellitus, evaluated as 10 
percent disabling; left carpal tunnel syndrome associated 
with diabetes mellitus, evaluated as 10 percent disabling; 
left lower extremity peripheral neuropathy associated with 
diabetes mellitus, evaluated as 10 percent disabling; and 
right lower extremity peripheral neuropathy associated with 
diabetes mellitus, evaluated as 10 percent disabling.  
Accordingly, he does not meet the schedular requirements for 
a TDIU rating.  The issue, then, is whether his service-
connected disabilities nevertheless prohibit him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.

VA has a duty to obtain an examination and an opinion on what 
effect a service-connected disability has on the veteran's 
ability to work.  VA may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  Here, during his May 2008 
hearing, the veteran testified that his service-connected 
neuropathy made it impossible for him to perform his duties 
as a diesel mechanic.  However, he also stated he chose to 
retire after more than 26 years in his profession before his 
physical problems noticeably affected his job performance.  
In light of these discrepancies, the Board finds that an 
examination and opinion are necessary.

Additionally, the record indicates that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  Any medical records forming the basis for an award 
of SSA benefits must be added to the claims file prior to 
resolution of the appellant's appeal.  38 U.S.C.A. § 5106 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, any such Social Security records must be obtained.  
Current VA and private treatment records should also be 
obtained.   

Accordingly, the case is REMANDED for the following action:

1.	Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. § 
3.159(c)(2) by obtaining all non-
duplicative VA treatment records.  
Associate all records obtained with 
the claims folder.

2.	Obtain a copy of the Social Security 
decision awarding disability benefits 
as well as copies of the underlying 
medical records upon which the 
decision was based.  Associate all 
records obtained with the claims 
folder.

3.	Schedule the veteran for a VA general 
medical examination to determine 
whether he is rendered unemployable 
solely due to his service-connected 
disabilities.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  Any tests or studies 
deemed helpful by the examiner should 
be conducted in conjunction with the 
examination.  The examiner is 
requested to provide a complete 
rationale for all conclusions reached.

4.	Following completion of the above-
requested development, readjudicate 
the veteran's claim for entitlement to 
a TDIU rating, to include, if 
appropriate, referral of the claim to 
the Director, Compensation and Pension 
Service for consideration of 
entitlement to TDIU on an 
extraschedular basis.  If the action 
remains adverse to the veteran, issue 
a supplemental statement of the case 
and allow an appropriate time for 
response. Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




